Citation Nr: 1329021	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-15 114A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to service connection for atrial fibrillation.
 
2.  Entitlement to service connection for diabetes mellitus.
 
3.  Entitlement to service connection for a skin disorder of the feet, to include tinea pedis, claimed as jungle rot.
 
4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right below the knee amputation. 
 
5.  Entitlement to special home adaptation grant.
 
6.  Entitlement to specially adapted housing.
 
7.  Entitlement to automotive or adaptive equipment.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1961 to September 1963. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran was afforded a Travel Board hearing in February 2013.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issues of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a right below the knee amputation, and entitlement to a special home adaptation grant, specially adapted housing, and automotive or adaptive equipment, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
FINDINGS OF FACT
 
1.  In February 2013, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal regarding his claim of entitlement to service connection for atrial fibrillation. 
 
2.  In February 2013, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal regarding his claim of entitlement to service connection for diabetes mellitus. 
 
3.  The Veteran does not have a skin disorder of the feet, to include tinea pedis, and to the extent he has experienced symptomatology involving the left foot, the preponderance of the evidence is against relating any skin disorder involving the feet to service.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of an appeal for entitlement to service connection for atrial fibrillation, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).
 
2.  The criteria for withdrawal of an appeal for entitlement to service connection for diabetes mellitus, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
3.  A skin disorder of the feet, to include tinea pedis, was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal of claims 
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  
 
In February 2013, the appellant submitted a written statement that he wished to withdraw from appeal the issues of entitlement to service connection for atrial fibrillation and diabetes mellitus.  Thus, as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for atrial fibrillation or for diabetes mellitus, and the appeal as to these issues is dismissed.
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in November 2012. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran was provided the opportunity to present testimony at his February 2013 Travel Board hearing.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 

Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131,1137; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records show that in January 1963 the Veteran reported experiencing left foot swelling.  He was diagnosed as having tinea pedis of the left foot.  Another diagnosis was left foot dermatophytosis, with secondary cellulitis. 

The appellant was provided a physical examination in June 1963 at which time no foot disorder was diagnosed.  The appellant was noted to have a well healed left leg scar. 
 
The Veteran was afforded an examination in September 2006.  He reported a history of left foot jungle rot for 40 years since 1962.  The Veteran described experiencing oozing yellowish fluid, exudate, itching, crusting, flares three to four times, each lasting two weeks, and affecting the skin of the lower leg.  He denied receiving treatment for the disorder, or experiencing any functional impairment.  His history of treatment in January 1963 was reviewed.  On examination, no left foot skin abnormality was present.  The examiner indicated that the Veteran reported he actually experienced jungle rot in the right foot (prior to amputation), not the left foot, and that he "did not have that for about 12 years."  The Veteran reportedly denied a current left foot problem.  The examiner indicated that there was no diagnosis and no pathology to render a diagnosis, and there was no left foot fungus infection during examination.  
 
At a February 2007 VA examination, the Veteran was observed to have left foot onychomycosis.  
 
Although there are many VA treatment records since 2004, they do not reference complaints of or diagnosis for a left foot skin disorder, to include tinea pedis.  At most, there are references to left foot swelling, or a left heel blister.
 
At his February 2013 hearing the Veteran reported that he had experienced tinea pedis in-service, that he was treated for it following service, and that his symptoms were chronic and continuous.  
 
The record does not present a diagnosis of the claimed left foot tinea pedis.  There further is no competent evidence linking a current skin disorder of the feet to service.  As such, the preponderance of the evidence is against the clam, and it must be denied. In this regard, to the extent that the Veteran contends, on his own behalf, that his claimed left foot skin disorder, to include tinea pedis is related to service, he is not shown to possess any specialized training in any medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with treatment records, were considered by VA physician so that a medical opinion could be obtained.  The medical opinion from 2006 following examination is of greater probative value than the Veteran's lay contentions, as determining the diagnosis for and etiology of a skin disorder, such as tinea pedis, requires medical expertise.  The examiner's explanation that the appellant does not currently have tinea pedis is afforded high probative value given that the opinion was offered by a trained professional.  It is also well to note that there is no competent medical evidence to the contrary.  Finally, at the examination the Veteran denied experiencing current tinea pedis and there was no skin disorder affecting the feet, or other diagnosis or pathology.  
 
To the extent the Veteran contends a continuity of symptomatology since service, the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  Nevertheless, 38 C.F.R. § 3.303(b) is constrained by 38 C.F.R. § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), and which does not include tinea pedis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).
 
In short, the Board has reviewed all service treatment records, VA and private medical records, as well as all VA examination reports.  Without competent evidence linking a current skin disorder involving the feet, to include tinea pedis, to service the benefit sought on appeal cannot be granted.  As a preponderance of the evidence is against finding that the Veteran has a left foot skin disorder, to include tinea pedis that is related to his military service, the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  
 
The claim is denied.
 

ORDER
 
The appeal to the issues of entitlement to service connection for atrial fibrillation and diabetes mellitus is dismissed.  
 
Entitlement to service connection for a left foot skin disorder, to include tinea pedis is denied.  
 
 
REMAND
 
Title 38, United States Code, Section 1151 provides that, where a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability or death were service-connected.
 
In pertinent part, the Veteran contends that his March 2005 below the knee amputation was negligently performed by VA, causing additional disability.  He argues that because of VA's negligence he has required additional surgeries to include revisions, incisions and drainage; and progressive amputations.  He also reports suffering from numerous infections, and that he has had difficulty, at times even an inability, to wear a prosthetic due to a deformity he describes as an extra flap of skin.  The Veteran's daughter, who reports that she is a nurse, has questioned why a culture was not taken at the initial amputation site at the time of surgery, whether there was a delay in diagnosing infection, and whether the choice of antibiotics was appropriate. 
 
In May 2012 the VA examiner indicated that because he was not a surgeon, he could not offer an opinion as to the Veteran's surgical care during the hospitalization at which he had his below the knee amputation.  As such, this opinion is not adequate, and another VA opinion from a surgeon should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
In addition, a review of VA treatment records includes operative notes for the right below the knee amputation, incision and drainage of the amputation site, and prosthetic fitting.  The record, references an "attached image" for informed consent for a medical, or other invasive procedure.  That "image" of the consent is not included in the claims folder or Virtual VA.  In order to determine the reasonably foreseeable consequences, it is necessary to consider any informed consent the appellant signed prior to any surgery.  That should be requested on remand.  
 
Finally, the United States Court of Veterans Claims (Court) determined that in claims of entitlement to compensation under 38 U.S.C.A. § 1151 the Board had an obligation to consider whether it could review quality assurance records in order to determine if VA had complied with the provisions governing the confidentiality of quality assurance activities.  Hood v. Shinseki, 23 Vet. App. 295 (2009).  The provisions of 38 U.S.C.A. § 5103A require the Board to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality assurance records relevant to this Veteran's claim.  If VHA denies access to the records on the basis that they are protected under 38 U.S.C.A. § 5705A, that determination could be appealed to the Office of General Counsel under the provisions of 38 C.F.R. § 17.506 (2012).  See VAOPGCPREC 1-2011.  Any requested quality assurance records, if found to exist, could potentially be reviewed by appropriate VA personnel, who might determine that such records were not privileged after all and could be used in entering a decision.  Id. 
 
Under 38 C.F.R. § 17.508(c), any quality assurance record or document, whether or not confidential and privileged, may be provided to VA's General Counsel or to any attorney within the Office of the General Counsel, wherever located.  If the VHA and the Office of General Counsel conclude that the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  Conversely, if the VHA or the Office of General Counsel concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. 
 
To date, no efforts have been made to identify and/or request any quality assurance records regarding the appellant's March 2005 surgery, or any quality assurance records concerning surgery associated with any post March 2005 surgical revision.   Thus, on remand, efforts to request those records are  required.
 
The Board notes that a qualifying additional disability under 38 U.S.C.A. § 1151 shall be treated as if it were a service-connected disability for purposes of entitlement to chapter 21 (specially adapted housing) and chapter 39 benefits (automobiles and adaptive equipment).  38 U.S.C.A. § 1151(c)(1)(2) (West 2002).  The claims of entitlement to special home adaptation grant, specially adapted housing, and automotive or adaptive equipment are inextricably intertwined with the issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a right below the knee amputation.  

Finally, on remand, ongoing medical treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  All outstanding VA treatment records should be obtained and associated with the claims folder.  All records received should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Request all consent forms and all quality assurance records from the Veteran's March 2005 right below the knee amputation and any and all subsequent revisions, in accordance with the Court's opinion in Hood and the corresponding guidance set forth by VA's General Counsel.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Then, schedule the Veteran a VA examination with an orthopedic surgeon.  The claims folder and access to Virtual VA must be made available to the physician for review of the case.  
 
The examiner must opine, consistent with the record and sound medical judgment, whether the Veteran has an additional disability as a result of his March 24, 2005 VA surgery.  The examiner should specifically comment on the Veteran's remaining stump and prosthetics fittings, infections and subsequent revision, incision and drainage surgeries.  If, the examiner finds that the Veteran has an additional disability as a result of the March 2005 surgery, then he must opine whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  If the examiner finds that the Veteran does not have an additional disability that finding must be so stated.  With respect to any opinion offered the examiner must provide a detailed rationale explaining why the Veteran's report of increased symptoms are or are not a result of the surgery and its residuals.  

The examiner is to comment on any testing, or lack thereof, of the surgical site prior to the amputation, the impact of any possible delay in any diagnosing infection, and the propriety of the choice of antibiotic.  The examiner must address whether any disability caused by a "skin flap" was the result of negligence on the part of VA at any time  A complete and well reasoned rationale, with reference to the evidence of record, must accompany any opinion offered.

5.  Then review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures.
 
6.  Thereafter, after ensuring that VA has fulfilled its duty to assist the appellant readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


